COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-185-CV



IN RE TARRANT COUNTY HOSPITAL
	RELATOR

DISTRICT, SELF INSURED



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for emergency stay and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:	LIVINGSTON, DAY, and WALKER, JJ.



DELIVERED: June 23, 2003 



FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.